 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA ANTONIA FRANCO,                             No. 1:18-cv-00057-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE WHY
                                                        PETITION SHOULD NOT BE DISMISSED
14    JANEL ESPINOZA, Warden,                           FOR FAILURE TO COMPLY WITH A
                                                        COURT ORDER
15                       Respondent.
16

17
            Petitioner, Maria Antonia Franco, is a state prisoner proceeding with a petition for writ of
18

19   habeas corpus pursuant to 28 U.S.C. § 2254. On January 25, 2018, the Court stayed proceedings

20   pursuant to Rhines v. Weber, 544 U.S. 269, 275 (1995), to permit Petitioner to exhaust certain

21   claims in state court. (Doc. 16.) The order directed Petitioner to file, within 30 days of the
22   California Supreme Court's issuing a final order resolving her claims, a motion to lift the stay and
23
     an amended petition setting forth all exhausted claims.
24
            On October 9, 2018, Petitioner notified the Court that on September 19, 2018, the California
25
     Supreme Court denied review of her petition. Although more than thirty days have passed since
26
27   the California Supreme Court issued a final order, Petitioner has not filed a motion to lift the stay

28   and an amended petition.
                                                       1
 1            The Court has discretion to impose any and all sanctions authorized by statute or rule or
 2   within the inherent power of the Court, including dismissing the action, based on a petitioner’s
 3
     failure to comply with a court order. Fed. R. Civ. P. 11; Local R. 110.
 4
              Accordingly, the Court hereby orders that:
 5
                     1.     Within fifteen (15) days from the date of service of this order, Petitioner
 6

 7            shall file a written response to the Court, showing cause why the petition should not be

 8            dismissed for Petitioner’s failure to obey the Court’s order filed January 25, 2018.

 9            Submission of the amended petition for writ of habeas corpus within the fifteen-day-period
10
              shall be deemed compliance with this requirement.
11
                     2.     The Clerk of Court shall mail a copy of this order to Petitioner’s address,
12
              along with a copy of the Court’s January 25, 2018, order (Doc. 6).
13
                     3.     Petitioner’s failure to comply with this order to show cause will result in the
14

15            undersigned’s recommending that the Court dismiss this action.

16

17   IT IS SO ORDERED.
18

19
     Dated:     October 23, 2018                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
